Exhibit 10.1

 

[g264412kii001.jpg]

 

October 16, 2008

 

Mr. Charles A. Berardesco

Vice President, Deputy General Counsel,

            Chief Compliance Officer & Corporate Secretary

Constellation Energy Group, Inc.

100 Constellation Way - Suite 1700P

Baltimore, Maryland  21202

 

                Re:  Waivers.

 

Dear Charlie:

 

This letter is in connection with the Agreement and Plan of Merger, dated as of
September 19, 2008, by and among Constellation Energy Group, Inc., a Maryland
corporation (“Constellation”), MidAmerican Energy Holdings Company, an Iowa
corporation (“MidAmerican”), and MEHC Merger Sub Inc., a Maryland corporation
and a wholly owned subsidiary of MidAmerican, whereby MEHC Merger Sub Inc. will
merge with and into Constellation, with Constellation surviving as a wholly
owned subsidiary of MidAmerican (the “Merger”).

 

In order to facilitate to the timely consummation of the Merger and in partial
consideration of my agreement to remain in the continued employment of
Constellation as its Chairman, President and Chief Executive Officer through
October 31, 2009, if so requested by MidAmerican, I hereby make the following
waivers and acknowledgements, effective as of, and subject to, the consummation
of the Merger:

 

1.               In connection with my participation in the Constellation Energy
Group, Inc. Senior Executive Supplemental Plan (the “Plan”), I hereby
irrevocably and unconditionally waive my entitlement to my net accrued
supplemental pension benefits in the event that I voluntarily terminate my
employment with Constellation following the Merger and prior to my eligibility
to retire under the Plan pursuant to Section 5(c)(iv)(1) of the Plan.  For the
avoidance of doubt, nothing herein shall be deemed to waive my entitlement to my
net accrued supplemental pension benefits in connection with any other event
described in Section 5(c)(iv) of the Plan.  In addition, I hereby acknowledge
that my role as Chairman, President and Chief Executive Officer of Constellation
following the consummation of the Merger shall not, by itself, constitute a
“Demotion” (within the meaning of the Plan).

 

2.               I hereby irrevocably and unconditionally waive any and all
rights I may have to receive any cash severance payment in connection with
certain qualifying terminations of my employment upon or following the
consummation of the Merger pursuant to Sections 2(a) and 3(a) of the Amended and
Restated Change in Control Agreement dated December 16, 2005 by and between me
and Constellation (the “CIC Agreement”).  In addition, I hereby

 

1

--------------------------------------------------------------------------------


 

irrevocably and unconditionally waive any entitlement that I may have to receive
under Section 2(b) of the CIC Agreement the unvested portion of my net accrued
supplemental pension benefits upon a “Qualifying Termination” (as defined in the
CIC Agreement), it being understood and agreed that this waiver does not affect
any entitlement that I may have under the terms of the Plan (including Sections
5(c)(iv)(2) and (3) of the Plan), as amended by paragraph 1 above, to receive my
net accrued supplemental pension benefits.  For the avoidance of doubt, however,
I am not waiving my right to the incremental increase in my supplemental pension
benefits (as calculated under the Plan) in accordance with the provisions of
Section 2(b) of the CIC Agreement.

 

 

Very truly yours,

 

 

 

 

 

/s/ Mayo A. Shattuck III

 

Mayo A. Shattuck III

 

   Chairman, President and

 

   Chief Executive Officer

 

 

ACKNOWLEDGED AND ACCEPTED:

 

CONSTELLATION ENERGY GROUP, INC.

 

 

By:

/s/ Charles A. Berardesco

 

 

Charles A. Berardesco

 

Vice President, Deputy General Counsel,

 

Chief Compliance Officer & Corporate Secretary

 

2

--------------------------------------------------------------------------------